Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment of the claims, filed August 8, 2022, caused the withdrawal of the rejection of claims 1-27 under 35 U.S.C. 103 as being unpatentable over Kato et al. (JP2007-214364) in view of Lee et al. (KR2012-0052063) and Abe et al. (US 9,028,980) as set forth in the Office action mailed May 11, 2022.
The closest prior art Kato et al. (JP2007-214364) (hereafter “Kato”), where a machine translation is used as the English equivalent, teaches an electroluminescent device comprising an anode, a hole injection layer, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (paragraph [0032]). Kato teaches that the hole injection layer or hole transporting layer can be composed of an arylamine compound (paragraph [0039]). Kato teaches that the arylamine compound can have the following structure, 
    PNG
    media_image1.png
    232
    202
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    236
    259
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    240
    222
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    294
    197
    media_image4.png
    Greyscale
, and 
    PNG
    media_image5.png
    203
    203
    media_image5.png
    Greyscale
 are a few examples (paragraph [0027]). None of the compounds taught by Kato meet the applicant’s claimed cyclic amine compounds. Furthermore, the prior art fails to teach or make obvious amine compounds that meet applicant’s formulas 1a or 1b; therefore, claims 1-27 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759